Case: 7:17-cv-00150-KKC Doc #: 170 Filed: 09/03/20 Page: 1 of 1 - Page ID#: 1614




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                   PIKEVILLE


 PAUL F. SOARES,                                   CIVIL ACTION NO. 7:17-150-KKC


         Plaintiff,

 V.                                                     ORDER AND OPINION

 CLYDE BOYD,
 ROBERT SKEANS,
 NATURAL RESOURCES & ENERGY, a
 Kentucky Limited Liability Company,
 and JOHN DOES
         Defendants.



                                         *** *** ***

      This matter is before the Court on Plaintiff Paul F. Soares’ “notice of withdrawal of

motion.” (DE 169.) The notice states that he wishes to withdraw his pending motion to correct

or alter judgment (DE 163). The Court construes Plaintiff’s notice as a motion to withdraw

docket entry 163.

      The Court, being sufficiently advised, HEREBY ORDERS that the motion to withdraw

(DE 169) is GRANTED. Docket entry 163 is hereby withdrawn.

      Dated September 3, 2020.
